               Case 2:21-cv-00835-JLR Document 4 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JOHN ROBERTS DEMOS, JR.,                      CASE NO. C21-0835JLR

11                               Petitioner,              ORDER ADOPTING REPORT
                   v.                                     AND RECOMMENDATION
12
            STATE OF WASHINGTON,
13
                                 Respondent.
14

15          This matter comes before the court on the Report and Recommendation of United

16   States Magistrate Judge David W. Christel. (R&R (Dkt. # 2).) Petitioner John Roberts

17   Demos, Jr. has not submitted any objections but has filed a “Motion for Expedited

18   Review” that the court will liberally construe as objections. (See Mot. (Dkt. # 3).)

19   Having carefully reviewed the foregoing, all other relevant documents, and the governing

20   law, the court ADOPTS the Report and Recommendation (Dkt. # 2) and DIRECTS the

21   Clerk to administratively close this matter, as Mr. Demos has submitted no filing fee.

22   //


     ORDER - 1
               Case 2:21-cv-00835-JLR Document 4 Filed 07/30/21 Page 2 of 2




 1          A district court has jurisdiction to review a Magistrate Judge’s report and

 2   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must

 3   determine de novo any part of the magistrate judge’s disposition that has been properly

 4   objected to.” Id. Magistrate Judge Christel recommends dismissal of Mr. Demos’s 28

 5   U.S.C. § 2241 habeas petition and denial of a certificate of appealability. (R&R at 1-2.)

 6   Mr. Demos contends that “Washington is not a state, and never has been, therefore, [he]

 7   should be allowed to proceed.” (Mot. at 2.)

 8          The court has independently reviewed Mr. Demos’s arguments and agrees with

 9   Magistrate Judge Christel’s analysis and conclusions stated in the Report and

10   Recommendation. Accordingly, the court ADOPTS the Report and Recommendation in

11   its entirety. Because Mr. Demos has not submitted a filing fee, the court DIRECTS the

12   Clerk to administratively close this matter. Moreover, Mr. Demos may not proceed with

13   a second or successive habeas petition here unless and until the Ninth Circuit authorizes

14   its filing. See 28 U.S.C. § 2244(b)(3)(A). The court further DENIES a certificate of

15   appealability. Finally, the court DIRECTS the Clerk to send copies of this order to the

16   parties and to Magistrate Judge Christel.

17          Dated this 30th day of July, 2021.

18

19                                                    A
                                                      JAMES L. ROBART
20
                                                      United States District Judge
21

22


     ORDER - 2
